IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-73,202-04


                      EX PARTE WILLIAM MARK GIBSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2006-1329-C2D IN THE 54TH DISTRICT COURT
                            FROM MCLENNAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The First Court of Appeals affirmed his conviction. Gibson

v. State, No. 01-08-00275-CR (Tex. App. — Houston [1st Dist.] July 30, 2009) (not designated for

publication).

        Applicant contends that he was denied due process because his conviction was based on

“junk science.” Applicant alleges that the testimony of the Fire Marshall regarding “V” patterns and

irregular burn patterns was false and misleading, and that he is entitled to a new trial pursuant to
                                                                                                       2

Article 11.073 of the Texas Code of Criminal Procedure.

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d) to resolve the issues raised in this

application.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether relevant

scientific evidence is currently available and was not available at the time of Applicant’s trial or at

the time of the filings of his previous habeas applications. The trial court shall make findings of fact

and conclusions of law as to whether such evidence would be admissible at a trial. The trial court

shall also make findings of fact and conclusions of law as to whether, but for the testimony of the

Fire Marshall, by a preponderance of the evidence Applicant would not have been convicted. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: July 25, 2018
Do not publish